[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                       FILED
                                                           U.S. COURT OF APPEALS
                            No. 11-16058                     ELEVENTH CIRCUIT
                        Non-Argument Calendar                    JUNE 12, 2012
                      ________________________                    JOHN LEY
                                                                   CLERK
                 D.C. Docket No. 5:90-cr-00003-CAR-1



UNITED STATES OF AMERICA,

                               llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                  versus

JERRY JEROME ANDERSON,

                            llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (June 12, 2012)

Before MARCUS, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
      Jerry Jerome Anderson appeals pro se the district court’s denial of his 18

U.S.C. § 3582(c)(2) motion to modify or reduce his term of imprisonment based on

Amendment 750 to the U.S. Sentencing Guidelines. He argues that: (1) the district

court abused its discretion by denying his motion without stating its reasons for the

denial, failing to use the 2011 Sentencing Guidelines in calculating his new guideline

range, and failing to consider the factors under 18 U.S.C. § 3553(a); and (2) a new

presentence investigation report (“PSI”) and sentencing hearing are necessary. After

thorough review, we affirm.

      We review a district court’s decision whether to reduce a defendant’s sentence

pursuant to 18 U.S.C. § 3582(c)(2) for abuse of discretion. United States v. Brown,

332 F.3d 1341, 1343 (11th Cir. 2003). Additionally, we review de novo the district

court’s legal conclusions about the scope of its authority under the sentencing

guidelines and review its factfindings for clear error. United States v. Davis, 587

F.3d 1300, 1303 (11th Cir. 2009).

      “Under 18 U.S.C. § 3582(c)(2), a district court has discretion to reduce the term

of imprisonment of an already incarcerated defendant when that defendant was

sentenced based on a sentencing range that was subsequently lowered by the

Sentencing Commission pursuant to 28 U.S.C. § 994(o).” United States v. Bravo,

203 F.3d 778, 780 (11th Cir. 2000). However, § 3582(c)(2) does not grant the district

                                          2
court jurisdiction to reconsider all original sentencing determinations. Id. at 781. In

fact, “all original sentencing determinations remain unchanged with the sole

exception of the guideline range that has been amended since the original

sentencing.” Id. Moreover, the district court may not modify an imposed term of

imprisonment upon a § 3582(c)(2) motion unless the defendant’s sentencing range

was subsequently lowered by an amendment to the Sentencing Guidelines. U.S.S.G.

§ 1B1.10(a)(2)(B).

      Amendment 750 became effective on November 1, 2011, and is, in relevant

part to Anderson’s claim, retroactively applicable. U.S.S.G. § 1B1.10(c); U.S.S.G.

App. C, Amend. 750. The multi-part amendment re-promulgated as permanent the

temporary, emergency amendment that implemented the emergency directive in

section 8 of the Fair Sentencing Act of August 3, 2010, Pub. L. No. 111-220, 124

Stat. 2372. U.S.S.G. App. C, Amend. 750, Reason for Amendment. Amongst other

things, the amendment raised the amount of crack cocaine necessary under U.S.S.G.

§ 2D1.1(c) to receive a base offense level of 38 from 4.5 kilograms to 8.4 kilograms.

U.S.S.G. App. C, Amends. 748, 750.

      The record before us reveals that the district court did in fact provide its reason

for denying Anderson’s motion by saying that Amendment 750 “did not effectively

reduce the defendant’s guideline range.” And indeed, the district court properly

                                           3
determined that, despite the amendment to the Sentencing Guidelines, Anderson’s

guideline range remained unchanged. Although Amendment 750 raised the minimum

amount of crack cocaine necessary to receive a base offense level of 38 from 4.5

kilograms to 8.4 kilograms, the amendment did not affect Anderson’s base offense

level of 38 because, as the court had previously found, Anderson’s convictions

involved 15 kilograms or more of crack cocaine, which fell above the amended

minimum of 8.4 kilograms.           See U.S.S.G. App. C, Amend. 750, Reason for

Amendment. Since Anderson’s base offense level remained at 38 -- plus 4 points

pursuant to U.S.S.G. § 2D1.5(a)(1) because he was convicted of operating a

continuing criminal enterprise, resulting in a total offense level of 42 -- along with

a criminal history category of III, the court correctly found that his guideline range

remained unchanged at 360 months’ to life imprisonment. See U.S.S.G. Sentencing

Table.

         Nor did the district court err by failing to consider the factors under 18 U.S.C.

§ 3553(a), because the court was only required to analyze those factors if it

determined that Amendment 750 had the effect of lowering Anderson’s guideline

range, which it did not. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B).

         Finally, to the extent that the district court denied Anderson’s request for a new

PSI, Anderson has not shown that such denial was in error. Despite his conclusory

                                              4
allegation that a new PSI and sentencing hearing are necessary due to “facts and

arguments not considered in the original sentence that are crucial to the new

sentencing scheme,” he fails to describe these facts and arguments or even establish

that they exist. Further, Anderson was not entitled to a new PSI or sentencing hearing

because, when modifying a sentence under § 3582(c)(2), all original sentencing

determinations remain unchanged save the amended guideline range, which the court

was able to calculate without a new PSI or sentencing hearing. Bravo, 203 F.3d at

781.1

        AFFIRMED.




        1
         What’s more, Anderson never requested a new sentencing hearing in the district court,
and he has not shown that the court’s failure to grant such a hearing sua sponte was in error,
much less plain error. See United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005)
(holding that, when a defendant fails to raise an error in district court, we may not correct the
error unless it is plain, affects substantial rights, and seriously affects the fairness, integrity, or
public reputation of judicial proceedings).

                                                    5